Order granting respondent’s motion for an examination before trial modified on the law and the facts by striking from the first ordering paragraph the requirement that the examination be held before a notary at the offices of respondent’s attorneys and substituting therefor a direction that the examination be con*894ducted at Special Term, Part II, of the Supreme Court, New York County; and by striking the words “for discovery and inspection by plaintiff and” from the second ordering paragraph and substituting therefor the words “ pursuant to section 296 of the Civil Practice Act ”. As so modified, the order is affirmed, without costs, the examination to proceed on five days’ notice. Special Term should not have required the examination to be held before “ any ” notary at the office of respondent’s counsel. (Civ. Prae. Act, § 301.) The provision as to “discovery and inspection” seems to have been inadvertently included in the order and its deletion is consented to by respondent. Lewis, P. J., Hagarty, Carswell, Adel and Nolan, JJ., concur.